Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 1 of 9           PageID #: 110




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


FEDERAL NATIONAL                        )
MORTGAGE ASSOCIATION,                   )
                                        )
      Plaintiff,                        )
                                        )
                   v.                   ) 2:20-cv-00471-JDL
                                        )
KATHALEEN M. FERLAND,                   )
Personal Representative of the          )
Estate of Dan J. Managan,               )
                                        )
      Defendant.                        )

              ORDER ON DEFENDANT’S MOTION TO DISMISS

      The Federal National Mortgage Association (“Fannie Mae”) brought this

foreclosure action in December 2020 against Kathaleen M. Ferland, personal

representative of the estate of Dan J. Managan (ECF No. 1). Ferland seeks the

dismissal of the complaint for lack of jurisdiction (ECF No. 10). For the following

reasons, I grant Ferland’s motion.

                                I. BACKGROUND

      The following facts, which I accept as true for purposes of the motion to dismiss,

are drawn from Fannie Mae’s Complaint.

      In January 2013, Managan executed and delivered to JPMorgan Chase Bank

a promissory note in the principal amount of $52,646. To secure the note, Managan

executed a mortgage deed on real property located in Bridgton (the “Property”) in

favor of JPMorgan Chase Bank. Managan passed away in 2016 and, in 2017, Ferland

was appointed personal representative of his estate.
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 2 of 9                        PageID #: 111




          Through a series of assignments and transfers, Fannie Mae acquired the

mortgage in September 2019, and is currently in possession of the note. Ferland

allegedly failed to make the payment due in July 2019 or any subsequent payment,

and the loan is in default. As of December 17, 2020, the total amount due on the note

and mortgage is $56,308.32. 1 The Property is allegedly worth $141,288. 2

          Fannie Mae filed its one-count Complaint against Ferland on December 21,

2020, seeking a judgment of foreclosure and sale under 14 M.R.S.A. § 6322 (West

2021) (ECF No. 1). There are no other interested parties. On February 15, 2021,

Ferland moved to dismiss for lack of jurisdiction, arguing that the amount in

controversy does not exceed $75,000 (ECF No. 10).                    I heard oral argument on

Ferland’s motion on June 17, 2021.

                                    II. LEGAL STANDARD

          To survive a motion to dismiss for lack of subject-matter jurisdiction under

Fed. R. Civ. P. 12(b)(1), the plaintiff “must make clear the grounds on which the court

may exercise jurisdiction.” Johansen v. United States, 506 F.3d 65, 68 (1st Cir. 2007).

If the plaintiff “fails to demonstrate a basis for jurisdiction,” the motion to dismiss for

lack of subject-matter jurisdiction must be granted. Id.



 1   Specifically, the Complaint breaks down the $56,308.32 sum as follows:

          Principal Balance                                    $44,566.61
          Interest                                             $3,010.11
          Late Fees                                            $52.56
          Escrow Advance                                       $4,329.04
          Lender Paid Expenses                                 $4,308.00
          County Recording Fee                                 $22.00
          Third Party Reconveyance Preparation Fee             $20.00

 2 Ferland disputes this valuation, but because I conclude that the value of the property is irrelevant

to the amount-in-controversy question, I do not address her contention.
                                                  2
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 3 of 9            PageID #: 112




      “Unless challenged by the opposing party or the court, a plaintiff’s general

allegation that the dispute exceeds the jurisdictional minimum [amount in

controversy] is sufficient to support jurisdiction.” Dep’t of Recreation & Sports of P.R.

v. World Boxing Ass’n, 942 F.2d 84, 88 (1st Cir. 1991). “Once challenged, however,

the party seeking to invoke jurisdiction has the burden of alleging with sufficient

particularity facts indicating that it is not a legal certainty that the claim involves

less than the jurisdictional amount.” Id. “A party may meet this burden by amending

the pleadings or by submitting affidavits.” Id.

      Under 28 U.S.C.A. § 1332(a) (West 2021), federal district courts “have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs,” and the parties are diverse.

Typically, “a plaintiff’s general allegation that the dispute exceeds the jurisdictional

minimum is sufficient to support jurisdiction.” Dep’t of Recreation, 942 F.2d at 88.

But “if, from the face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover the amount claimed, or if, from the proofs, the court is

satisfied to a like certainty that the plaintiff never was entitled to recover that

amount, the suit will be dismissed.” Stewart v. Tupperware Corp., 356 F.3d 335, 338

(1st Cir. 2004) (alteration omitted) (quoting St. Paul Mercury Indem. Co. v. Red Cab

Co., 303 U.S. 283, 289 (1938) (footnote omitted)).

                                  III. DISCUSSION

      The parties’ arguments raise two issues, which I will address in turn: (1)

whether the value of the Property is relevant to the jurisdictional determination in



                                           3
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 4 of 9                         PageID #: 113




this case, and (2) if not, whether it is certain that Fannie Mae is not entitled to recover

an amount in excess of $75,000.

1.       Value of the Property

         Fannie Mae contends that the asserted value of the Property—$141,288—is

sufficient to establish that the amount in dispute exceeds $75,000. Ferland counters

that the value of the Property, standing alone, cannot support jurisdiction. The

resolution of this disagreement rests with the statute under which Fannie Mae seeks

a judgment of foreclosure and sale: 14 M.R.S.A. § 6322. 3

         Under section 6322, if Fannie Mae prevails in this action and obtains such a

judgment, it will not obtain title to the Property; instead, it must conduct a public

sale of the Property. 4         See also 14 M.R.S.A. § 6323 (West 2021) (setting forth

procedures for public sale). The proceeds of the sale would be distributed first to

Fannie Mae, but only up to the amount recoverable under section 6322; any surplus

must be returned to Ferland. See id. § 6324 (West 2021) (“Any surplus must be paid

to the mortgagor . . . .”). Thus, it is a legal certainty that Fannie Mae cannot recover

more than the amount it is permitted to recover under the foreclosure statute,


 3   Section 6322 provides, in relevant part:

         After hearing, the court shall determine whether there has been a breach of condition
         in the plaintiff’s mortgage, the amount due thereon, including reasonable attorney’s
         fees and court costs, the order of priority and those amounts, if any, that may be due
         to other parties that may appear . . . .

         If the court determines that such a breach exists, a judgment of foreclosure and sale
         must issue providing that if the mortgagor or the mortgagor’s successors, heirs and
         assigns do not pay the sum that the court adjudges to be due and payable, with interest
         within the period of redemption, the mortgage shall proceed with a sale as provided.

 4 Alternatively, Ferland might exercise her right of redemption, in which case Fannie Mae would also

receive the amount due in the foreclosure judgment, rather than the value of the property. See 14
M.R.S.A. § 6322.
                                                   4
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 5 of 9            PageID #: 114




regardless of the Property’s market value.        This conclusion comports with the

relatively sparse case law addressing the amount in controversy in foreclosure

actions. See, e.g., TracFone Wireless, Inc. v. LaMarsh, 98 F. Supp. 3d 828, 829 (W.D.

Pa. 2015) (“Because this is a foreclosure action, the amount in controversy is

determined by the debt claimed.”); Sapphire Beach Resort & Marina Condo. Ass’n

Revocable Tr. v. Martin, Civil No. 2007-13, 2008 WL 2074111, at *2-3 (D.V.I. May 13,

2008).

         Fannie Mae argues that, even if the maximum it could retain after conducting

the foreclosure sale is the amount due on the note, it might nevertheless purchase

the Property itself at the sale, in which case it would own the Property outright. But

as Ferland observes, even if Fannie Mae is the winning bidder of the Property at the

foreclosure auction, its net recovery could not exceed the amount recoverable under

the statute, because if Fannie Mae’s winning bid exceeds the amount recoverable

under section 6322, Fannie Mae would still be required to pay any surplus to Ferland.

         In summary, the amount in controversy in this case cannot exceed the amount

that Fannie Mae can recover under Maine’s foreclosure statute, which is “the amount

due [on the note], including reasonable attorney’s fees and court costs.” 14 M.R.S.A.

§ 6322.

2.       Amount Recoverable Under 14 M.R.S.A. § 6322

         Again, as the party asserting diversity jurisdiction, it is Fannie Mae’s burden

to establish that the amount-in-controversy requirement has been met. See Stewart,

356 F.3d at 338. And now that Ferland has questioned that amount, Fannie Mae has

the additional “burden of alleging with sufficient particularity facts indicating that it

                                            5
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 6 of 9                      PageID #: 115




is not a legal certainty that the claim involves less than the jurisdictional amount.”

Id. (quoting Spielman v. Genzyme Corp., 251 F.3d 1, 5 (1st Cir. 2001)). For the

reasons that follow, I conclude that it has not met this burden.

       First, the allegations in Fannie Mae’s Complaint are plainly insufficient. The

Complaint asserts jurisdiction based on the value of the Property, but, as I have

already explained, it is legally certain that Fannie Mae’s recovery will not be based

on that amount, but will instead be capped by the foreclosure statute. The only other

allegation in the Complaint that may be relevant to the amount-in-controversy

inquiry is Fannie Mae’s assertion that as of December 2020, Ferland owed $56,308.32

on the note—less than $75,000. Fannie Mae argues, however, that the amount it is

entitled to recover under section 6322 will increase during litigation due to the

accumulation of additional interest, taxes, property preservation expenses, and

attorney’s fees.

       Although “interest and costs” are expressly excluded from the jurisdictional

amount calculation under § 1332(a), see Velez v. Crown Life Ins. Co., 599 F.2d 471,

473-74 (1st Cir. 1979), the other expenses that Fannie Mae cites—such as attorney’s

fees—may be included in the amount in controversy, at least “where a statute

provides for the[ir] recovery,” Sabina v. JP Morgan Chase Bank NA, No. 2:14-cv-160-

JDL, 2014 WL 5489447, at *2 (D. Me. Oct. 29, 2014), as 14 M.R.S.A. § 6322 does.

Here, however, Fannie Mae has failed to submit any evidence to support its assertion

that its present and future attorney’s fees 5 or other recoverable expenses might vault


 5It is unclear from Fannie Mae’s Complaint—or any of the exhibits attached to it, such as the notice
required to be sent under 14 M.R.S.A. § 6111 (West 2021)—whether the $56,308.32 currently due

                                                 6
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 7 of 9                            PageID #: 116




its total recovery over the $75,000 threshold. Instead, it relies solely on its counsel’s

arguments, which are not supported by affidavits or exhibits. In the face of Ferland’s

challenge to jurisdiction, this is not enough, as I will explain.

        In Allstate Insurance Co. v. Chretien, Judge D. Brock Hornby addressed the

question of what type of evidence might be sufficient to carry the burden of proof of

the requisite amount in controversy. No. 1:12-CV-38-DBH, 2012 WL 6645697 (D. Me.

Dec. 20, 2012). His decision noted that, although the First Circuit has not directly

addressed what type of evidence might be sufficient to meet this burden, it has stated

“that the burden of competent proof may be met by ‘amending the pleadings or by

submitting affidavits.’” Id. at *2 (quoting Dep’t of Recreation, 942 F.2d at 88). The

decision also surveyed the practices of other courts, which generally “state[] that the

party seeking to invoke federal jurisdiction can rely on ‘summary judgment-type

evidence’ to support the jurisdictional amount.” Id. (quoting Hartford Ins. Grp. v.

Lou-Con Inc., 293 F.3d 908, 910 (5th Cir. 2002)). For these reasons, the decision

concluded that the First Circuit would adopt the same approach—i.e., that

depositions, interrogatory answers, affidavits, and the like would be competent

evidence for the jurisdictional inquiry, but that “unsworn” information and

“[l]awyers’ statements” would “not suffice.” Id.




includes recoverable attorney’s fees that Fannie Mae incurred before filing the Complaint. However,
I note that one line item listed in that sum, “Lender Paid Expenses,” typically includes legal fees. See,
e.g., Zirk v. Nationstar Mortg., 16-cv-448-jdp, 2017 WL 3402970, at *2 (W.D. Wis. Aug. 8, 2017) (“The
[mortgage] statements also cite legal fees and property inspection fees, marked ‘lender-paid
expenses.’”); Lucero v. Cenlar FSB, No. C13-0602RSL, 2016 WL 337221, at *7 (W.D. Wash. Jan. 28,
2016) (noting that “$26,724 in attorney’s fees and costs . . . were transferred to the new servicer . . . as
lender-paid expenses”).
                                                    7
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 8 of 9            PageID #: 117




      Although Allstate addressed this question with respect to damages estimates,

rather than attorney’s fees, the First Circuit has indicated that attorney’s fees are

subject to the same “sufficient particularity” standard as other components of the

asserted amount in controversy. See Dep’t of Recreation, 942 F.2d at 90 (“Because

the [plaintiff] failed to include any estimate of attorney’s fees on the record, there is

no basis for the court to conclude that they could amount to more than [the amount

required].”); see also Abdel-Aleem v. OPK Biotech LLC, 665 F.3d 38, 42 (1st Cir. 2012)

(“[The plaintiff’s] claim for legal fees is part of our amount in controversy analysis.

That being said, he gave us nothing to go on other [than] to say that he spent

‘thousands of dollars.’ This does not qualify as sufficient particularity.”). Indeed,

other courts routinely require estimates of attorney’s fees to be set forth in affidavits

or other summary judgment-type evidence when attorney’s fees are being asserted to

support federal jurisdiction. See, e.g., Singh v. Glenmark Phargenerics, Inc., No. 2:14-

cv-154-GMN-CWH, 2014 WL 4231364, at *2 (D. Nev. Aug. 26, 2014); Burk v. Med.

Savs. Ins. Co., 348 F. Supp. 2d 1063, 1068 (D. Ariz. 2004); Surber v. Reliance Nat’l

Indem. Co., 110 F. Supp. 2d 1227, 1232 (N.D. Cal. 2000).

      In this case, Fannie Mae has not submitted any evidence in support of its

jurisdictional assertions that would be “competent for summary judgment.” Allstate,

2012 WL 6645697, at *2. This is not just evidentiary formalism: Even Fannie Mae’s

written legal brief does not attempt to quantify the additional recoverable expenses

it might incur, such as the typical monthly maintenance expenses on the Property or

Fannie Mae’s attorney’s billing rates. Instead, it asserts that the total amount due

“may well exceed $75,000.00 depending on the length of the litigation and the extent

                                           8
Case 2:20-cv-00471-JDL Document 16 Filed 07/23/21 Page 9 of 9              PageID #: 118




of preservation of the vacant property in the interim.” ECF No. 11 at 7. But I am

unable to make that determination without some evidence of the property

preservation expenses and/or reasonable attorney’s fees that Fannie Mae might

eventually recover. See Dep’t of Recreation, 942 F.2d at 90.

      In summary, the only information in the record that is relevant to the

jurisdictional inquiry is Fannie Mae’s allegation that Ferland owes $56,308.32 on the

note and mortgage. Therefore, Fannie Mae has not met its burden to “alleg[e] with

sufficient particularity facts indicating that it is not a legal certainty that [its] claim

involves less than” $75,000, Stewart, 356 F.3d at 338 (quotation marks omitted), and

the Court lacks jurisdiction.

                                  IV. CONCLUSION

      For the foregoing reasons, it is ORDERED that Ferland’s Motion to Dismiss

(ECF No. 10) is GRANTED, and the Complaint (ECF No. 1) is DISMISSED.



      SO ORDERED.

      Dated this 23rd day of July, 2021.


                                                         /s/ JON D. LEVY
                                                   CHIEF U.S. DISTRICT JUDGE




                                            9
